Citation Nr: 1452570	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-04 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Whether the appellant may be recognized as the Veteran's surviving spouse for the purpose of qualifying for VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966.  He passed away in November 2009.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision and a January 2012 administration decision which found that the appellant did not qualify for VA death benefits as she had not been married to the Veteran for at least one year prior to his death.

The appellant testified before the undersigned Veterans Law Judge at a hearing in October 2014.  A transcript of the hearing has been associated with the Veteran's Virtual VA claims file.


FINDING OF FACT

The appellant and the Veteran were married in common law more than one year prior to the Veteran's death.


CONCLUSION OF LAW

The appellant may be recognized as the Veteran's surviving spouse for the purpose of qualifying for VA benefits.  38 U.S.C.A. §§ 101, 103, 1102, 1304, 1541, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.54, 3.102, 3.205 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Analysis

The appellant seeks to establish entitlement to VA pension, compensation, and DIC benefits (hereafter "death benefits") as the Veteran's surviving spouse.  For the following reasons, the Board finds that the appellant was married, in common law, to the Veteran for at least one year prior to his death and thus qualifies as the surviving spouse.

A "surviving spouse" means, in pertinent part, a person whose marriage to the Veteran was valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued, and who lived continuously with the Veteran from the date of marriage to the date of the Veteran's death except where the separation was due to the misconduct of, or procured by, the Veteran without the fault of the spouse.  38 U.S.C.A. § 103(c); 38 C.F.R. §§ 3.1(j), 3.50(b).  The appellant was married to the Veteran by ceremony in July 2009.

In order to qualify for VA death benefits, 38 C.F.R. § 3.54 provides, in relevant part, that if the marriage occurred after the Veteran's period of military service, and if no children were born to the parties either before or during the marriage (as is the case here), then the appellant must have been married to the Veteran for at least one year prior to the Veteran's death.  See also 38 U.S.C.A. §§ 1102(a)(2), 1304, 1541(f)(2).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

Here, the appellant was married to the Veteran by ceremony in July 2009.  The evidence indicates that both the appellant and the Veteran were free to marry at that time; there is no issue as to the validity of this marriage.  However, as the Veteran died in November 2009, the RO found that the appellant had not been married to the Veteran for at least one year prior to his death and determined that the appellant did not qualify for VA death benefits under 38 C.F.R. § 3.54.  However, the appellant argues that although she was not married to the Veteran by ceremony until July 2009, the requirements for a common law marriage in Alabama were satisfied prior to that date.

In determining whether a marriage is valid, the law of the place where the parties resided will be applied.  38 C.F.R. § 3.1(j).  Although the legal requirements vary from jurisdiction to jurisdiction, typically all of the following elements must be present in order to establish a common law marriage: (1) an agreement between the parties to be married (this can be explicit or inferred from the conduct of the parties; (2) cohabitation (the parties actually lived together for some period of time); (3) holding out to the public as married (the parties represented themselves to the community as husband and wife).  Adjudication Procedure Manual, M21-1MR, Part II, Subpart iii, 5.C.12.d.  As will be discussed below, Alabama recognizes common law marriages, and its legal requirements for establishing such marriages parallel the elements set forth in the preceding sentence.

In cases involving alleged common-law marriages, there must be proof of a common law marriage for the purpose of receiving VA benefits.  Supporting evidence of common law marriage should include affidavits or certified statements of one or both of the parties of the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage, including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a)(6).

The State of Alabama recognizes common law marriage, and this was recognized throughout the time periods in question in this case. As then applicable, to enter into a common-law marriage in Alabama, (1) there must have been a present agreement or mutual understanding to enter into the marriage relationship; (2) the parties must have been legally capable of making the contract of marriage; (3) there must have followed cohabitation as husband and wife; and (4) there had to be a public recognition of that relationship.  Mattison v. Kirk, 497 So.2d 120 (1986); Walton v. Walton, 409 So.2d 858, 860 (1982).  In Mattison, the Alabama Supreme Court noted that proof of agreement to enter into a common law marriage could be inferred from the circumstances such as cohabitation and reputation.  Id. at 122.  The Alabama Supreme Court has observed, however, that courts closely scrutinize claims of a common law marriage and require clear and convincing proof of such a marriage.  Reynolds v. Scott, 60 So.2d 690 (1952); see also Buford v. Buford, 874 So.2d 562, 564 (2003); Gray v. Bush, 835 So.2d 192, 194 (2001).

At the October 2014 Board hearing, the appellant testified that she and the Veteran began living together in February 2008.  She also testified they had a joint bank account and presented themselves to the public as being married.  The appellant provided documentation showing a joint bank account.  In August 2011, the appellant submitted a statement signed by a carpenter who performed work for the Veteran and the appellant.  The statement indicates that the appellant and Veteran were considered to be married by the carpenter prior to the official wedding ceremony.  The file also contains statements from the Veteran's child who considered his father to be married to the appellant since February 2008.  Along with her Notice of Disagreement dated in December 2010, the appellant submitted a signed statement from several of her neighbors.  The statement declared that the neighbors considered the Veteran and appellant to have been married since February 2008.

The Board also reviewed the Veteran's VA treatment records.  In those records, the appellant was regularly referred to as the Veteran's spouse prior to the July 2009 wedding ceremony.  For example, in November 2008, a year before the Veteran died, there is a VA treatment note that indicates the physician spoke with the Veteran's "wife" to explain the Veteran's condition and treatment.

Based on the forgoing, the Board finds that there is evidence that the Veteran and appellant continuously cohabitated for more than a year prior to the Veteran's death.  The parties held themselves out to the public as husband and wife and demonstrated a present intent and agreement to be married.

The Board has considered the appellant's statements, and those of her witnesses. There is no evidence that the appellant or her witnesses are not credible.  As discussed above, the appellant reported that she and the Veteran shared everything equally and shared everything a married couple does; and her witnesses reported that the parties maintained a home and lived together as husband and wife.  Indeed, such statements are probative evidence that the appellant and Veteran lived together and were known to members of their community as husband and wife.  It is also of note that VA treatment providers considered the appellant to have been the Veteran's spouse prior to the July 2009 ceremony.

As the Board finds that the statutory requirement has been met that the appellant must have been married to the Veteran for at least one year prior to his death, considering their common law marriage, the appellant is qualified for VA death benefits and her claim is thus granted.  See 38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. §§ 3.102, 3.54; Gilbert, 1 Vet. App. at 55.


ORDER

Recognition as the Veteran's surviving spouse for purposes of VA benefits is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


